DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yotsumoto (US 2012/0115021).
Regarding claim 1, Yotsumoto discloses in Figs 1-12, an electrode group (ref 3) comprising: a positive electrode (ref 6) and a negative electrode (ref 7); and a current collecting tab (ref 20 e) provided in one (Fig 12) of the positive electrode (ref 6) and the negative electrode (ref 7) and protruding relative to another (Fig 12) of the positive electrode (ref 6) and the negative electrode (ref 7), wherein the current collecting tab (ref 20e) is formed with one or more slit parts (refs 23e, 24e, 25e) penetrating ([0064]) the current collecting tab (ref 20e) in a thickness direction (Fig 12) intersecting a protruding direction (Fig 12) of the current collecting tab (ref 20e), each of the one or more slit parts (refs 23e, 24e, 25e) extends along a width direction (Fig 12) intersecting both the protruding direction and the thickness direction (Fig 12), and in each of the one or more slit parts (refs 23e, 24e, 25e), a circular portion (ref 24e) is formed at at least one of two ends in the width direction (Fig 12).

Regarding claim 2, Yatsumoto discloses all of the claim limitations as set forth above and also discloses the current collecting tab (ref 20e) includes a first tab edge (one side of ref 20e, Fig 12) that forms one end of the current collecting tab (ref 20e) in the width direction (Fig 12), and a second tab edge (opposite side of ref 20e, Fig 12) that forms an end on a side opposite (Fig 12) to the first tab edge of the current collecting tab (ref 20e) in the width direction (Fig 12), and in at least one of the one or more slit parts (refs 23e, 24e, 25e), the circular portion (ref 24e) is formed at one end in the width direction (Fig 12), and an end on a side opposite to the circular portion (ref 24e) in the width direction is located at one of the first tab edge and the second tab edge (sides depicted in Fig 12 on ref 20e).

Regarding claim 5, Yatsumoto discloses all of the claim limitations as set forth above and also discloses the one or more slit parts are a plurality of slit parts (depicted, for example, in Fig 9), and at least one of the plurality of slit parts (refs 23e, 24e, 25e) is formed at a position offset (fig 9) from another slit part in the width direction (depicted, for example, in Fig 9) of the current collecting tab (ref 20e).

Regarding claim 6, Yatsumoto discloses all of the claim limitations as set forth above and also discloses the current collecting tab (ref 20e) includes a positive electrode current collecting tab ([0031]) protruding relative (Fig 12) to the negative electrode (ref 7), and a negative electrode current collecting tab (ref 26) protruding (Figs 1-3) in the negative electrode (ref 7) to a side opposite to a side (Figs 1-3) to which the positive electrode current collecting tab (ref 20e, [0031]) protrudes, and the one or more slit parts (refs 23e, 24e, 25e) are formed in the positive electrode current collecting tab (ref 20e, [0031]).

Regarding claim 7, Yatsumoto discloses in Figs 1-12, a battery (ref 1) comprising: the electrode group (ref 3) as set forth above; and an electrode terminal (refs 4, 12) electrically connected to (Figs 1-2) the current collecting tab (ref 20e) of the electrode group (ref 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsumoto (US 2012/0115021) as applied to claim 1 above.
Regarding claim 3, Yatsumoto discloses all of the claim limitations as set forth above but does not explicitly disclose in at least one of the one or more slit parts, the circular portion is formed at both of the two ends in the width direction.
However, it is well known in the art that the slits may have a variety of shapes of configurations, as depicted by Yatsumoto in Figs 8-12 and [0061]-[0063].  In particular, the configuration depicted in Fig 11 includes a configuration close to the instant claim.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify slit structure of Yatsumoto to include a variety of slit shapes, as taught by Yatsumoto at Figs 8-12 and [0061]-[0063].  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize the efficiency rotation prevention and overall structural integrity of the battery ([0061]-[0063]).

Regarding claim 4, Yatsumoto discloses all of the claim limitations as set forth above and also discloses the one or more slit parts are a plurality of slit parts (depicted, for example, in Fig 9), and at least one of the plurality of slit parts (refs 23e, 24e, 25e) is formed at a position offset (fig 9) from another slit part (depicted, for example, in Fig 9) of the current collecting tab (ref 20e).
Yatsumoto does not explicitly disclose the offsetting is in the protruding direction.
However, it is well known in the art that the slits may have a variety of shapes and configurations, as depicted by Yatsumoto in Figs 8-12 and [0061]-[0063].  In particular, multiple slits are envisaged in x, y, and z directions as part of the invention of Yatsumoto in Figs 8-12 and [0061]-[0063].  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify slit structure of Yatsumoto to include a variety of slit shapes, including a configuration with slit offsetting in a protruding direction, as taught by Yatsumoto at Figs 8-12 and [0061]-[0063].  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize the efficiency rotation prevention and overall structural integrity of the battery ([0061]-[0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tsurumi et al. discloses in Figs 1-22, a battery (Abstract) including electrode tab structures (refs 10) comprising multiple through holes (refs 11) of different shapes (Figs 18-22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725